Bleckley, Chief Justice.
1. We can know the evidence only by the brief of the same sent up in the record. That utterly fails to show that the alleged sale was made before the affidavit on which the accusation is founded was sworn to. The affidavit bears date April 15th, and the trial took place at the May term thereafter. The only evidence of any sale at all is by the witness Goodwin, who testified to an admission made by the accused, but when the admission was made does not appear. It may have been made after or before the making of the affidavit upon which the proceeding is based. All that the admission proves is that a sale had taken place when the admission was made, the actual time of the sale not being indicated by the language used in the admission. It follows that a new trial must be granted for this shortcoming in the evidence. Both the sale and the admission may have taken place after the 15th of April, the date of the affidavit charging the offence.
2. The evidence is also rather vague and uncertain on the element of venue. Perhaps the jury might have inferred that the accused resided in Richmond county, and that the sale took place in that county; but we think, if these propositions be true, they could and ought to be brought out m a clearer light, either by direct or circumstantial evidence. There will be opportunity for doing so on another trial.
3. Where the sale of a chattel is conditional, the vendor reseiwing title, he is under no duty to the vendee to record the contract of sale, or take other precaution against loss from any wrongful sale of the property which may be made by the latter. The refusal of the *224court to charge as requested on this branch of the case was correct.
4. As there is nothing in the evidence tending to show that the accused sold his interest in the property in good faith, there was no error in refusing to charge the jury on that subject at the request of counsel. His admission was that he had sold the property, not his interest therein; adding, with a snap of his fingers, “get the money if you can.” Judgment reversed.